
	
		I
		111th CONGRESS
		1st Session
		H. R. 396
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Cohen (for
			 himself, Mr. Wexler, and
			 Mr. Gallegly) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that certain net capital gain of individuals who have attained age 65 shall not
		  be subject to tax.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Assets Verification Exemption
			 (SAVE) from Capital Gains Tax Act of 2009.
		2.Deduction for net
			 capital gain on long-held assets of individuals who have attained age
			 65
			(a)In
			 generalPart I of subchapter
			 P of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
				
					1203.Deduction for
				net capital gain on long-held assets of individuals who have attained age
				65
						(a)In
				generalIn the case of an
				eligible taxpayer, there shall be allowed a deduction against gross income the
				amount equal to the taxpayer's qualified net capital gain for the taxable
				year.
						(b)Eligible
				taxpayerFor purposes of this
				section—
							(1)In
				generalThe term
				eligible taxpayer means any individual who has attained age 65
				before the close of the taxable year.
							(2)Joint
				returnsIn the case of a
				taxpayer filing a joint return, such taxpayer shall be treated as an eligible
				individual if either spouse has attained age 65 before the close of the taxable
				year.
							(c)Qualified net
				capital gainFor purposes of
				this section, the term qualified net capital gain means the
				lesser of—
							(1)net capital gain,
				or
							(2)net capital gain
				determined by taking into account only assets held for at least 15
				years.
							.
			(b)Coordination
			 with maximum capital gains ratesParagraph (2) of section 1(h) of
			 such Code is amended to read as follows:
				
					(2)Reduction of net
				capital gainFor purposes of
				this subsection, the net capital gain for any taxable year shall be reduced
				(but not below zero) by the sum of—
						(A)the amount which the taxpayer takes into
				account as investment income under section 163(d)(4)(B)(iii), and
						(B)the deduction allowed by section
				1203.
						.
			(c)Deduction
			 allowable in computing adjusted gross incomeSubsection (a) of section 62 of such Code
			 (defining adjusted gross income) is amended by inserting after paragraph (21)
			 the following new paragraph:
				
					(22)Certain net
				capital gain of individuals attaining age 65The deduction allowed by section
				1203.
					.
			(d)Conforming
			 amendments
				(1)Subparagraph (E) of section 163(d)(4) of
			 such Code is amended to read as follows:
					
						(E)Coordination
				with capital gains deductionThe net capital gain taken into account
				under section 1202 for any taxable year shall be reduced (but not below zero)
				by the amount which the taxpayer takes into account as investment income under
				subparagraph (B)(iii) for such
				year.
						.
				(2)Subparagraph (B) of section 172(d)(2) of
			 such Code is amended to read as follows:
					
						(B)the exclusion under section 1202, and the
				deduction under section 1203, shall not be
				allowed.
						.
				(3)Paragraph (4) of section 691(c) of such
			 Code is amended by inserting 1203, after
			 1202,.
				(4)Paragraph (2) of section 871(a) of such
			 Code is amended by inserting or 1203, after
			 1202,.
				(5)Paragraph (1) of section 1402(i) of such
			 Code is amended by inserting , and the deduction provided by section
			 1203 shall not apply before the period at the end thereof.
				(6)The table of sections for part I of
			 subchapter P of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						Sec. 1203. Deduction for net
				capital gain on long-held assets of individuals who have attained age
				65..
					
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
